VAN GRAAFEILAND, Circuit Judge,
dissenting:
On July 4, 1970, at approximately 3:30 a.m., two witnesses saw appellant leave the Star Maintenance Cab garage in the Bronx with a quantity of money cradled in his arms. “Keep cool”, appellant said as he fled the garage, “I’ve left something on the floor for you.”
That “something” was the body of Samuel Reiner, the night dispatcher, who had been shot and killed during the course of a robbery.
In what could only be termed an understatement, my colleagues say that proof of appellant’s guilt was “nearly overwhelming.” The fact is that the police had appellant dead to rights. Although appellant neither confessed nor testified, he admitted to the police that he was at the scene of the crime with two other men and that he ran away with them as they fled the scene with money in their hands.
What the police did not know but wanted to learn was the identity of the other two participants in the crime. It is undisputed that Detective Cullen enlisted the aid of Benny Lee for this sole purpose. Detective Cullen told Lee that he knew appellant was one of the perpetrators. According to Lee, Cullen “didn’t want me to ask questions or question the man in any way, just to sit there and to listen to him and to see if I could find out the names of the other two men who were involved.” Despite this evidence which is uncontradicted, my colleagues now find that Lee was placed in appellant’s cell “to elicit inculpatory information”, that Lee was “subtly interrogating” appellant, and that the government “deliberately elicited the inculpatory statements” which appellant made. As in Sumner v. Mata, 449 U.S. 539, 548-49,101 S.Ct. 764, 769-70, 66 L.Ed.2d 722 (1981), these findings are contrary to those of every court that heretofore has considered this case.
*749Following a Huntley hearing, the State court found that Lee followed the instructions given him by Detective Cullen and conducted no interrogation of appellant during the time they were cellmates. The court also found “beyond a reasonable doubt that the utterances made by defendant to Lee were unsolicited, and voluntarily made.” Appellant’s challenge to these findings was rejected without opinion by the Appellate Division, First Department. 41 A.D.2d 903, 343 N.Y.S.2d 563 (1st Dep’t 1973).
In denying appellant’s first petition for habeas corpus, District Judge Robert Carter stated:
The record indicates that there was no interrogation whatsoever by the undercover agent only spontaneous statements offered by petitioner.
District Judge William Mehrtens, sitting by designation on this Court and writing the majority opinion for affirmance, 584 F.2d 1185 (1978), stated that
Lee did not make any effort to interrogate Wilson, nor was he placed in the cell for that purpose____
Thus, the purpose of the investigation, i.e., furtively attempting to uncover the identity of the other two perpetrators, cannot be censured.
Id. at 1191.
Finally, District Judge Lee Gagliardi, whose decision is being reversed, found that the “record plainly establishes that petitioner’s incriminating statements were spontaneous and were not elicited in any way by the government informant.” Judge Gagliardi also found that the State court findings were “fully supported by the record.”
Although in reviewing Judge Gagliardi’s findings this Court is not bound by the clearly erroneous standard of review, Taylor v. Lombard, 606 F.2d 371, 372 (2d Cir.1979), cert. denied, 445 U.S. 946, 100 S.Ct. 1346, 63 L.Ed.2d 781 (1980), the burden nonetheless remains on appellant to establish by convincing evidence that the State court’s factual determinations following the Huntley hearing were erroneous, United States ex rel. Stambridge v. Zelker, 514 F.2d 45, 51 (2d Cir.), cert. denied, 423 U.S. 872, 96 S.Ct. 138, 46 L.Ed.2d 102 (1975). We cannot dispense with the presumption that the State court’s factual findings are correct, 28 U.S.C. § 2254(d), without an adequate explanation as to why the findings are not fairly supported by the record. Sumner v. Mata, supra, 449 U.S. at 548-52, 101 S.Ct. at 769-71.
Because this Court, in affirming the rejection of appellant’s prior habeas corpus application in which he advanced the same arguments that he asserts herein, made findings fully in accord with those of the State court, the need for such an explanation is even more imperative. A boilerplate statement that the “ends of justice” justify reconsideration on the merits, see Sanders v. United States, 373 U.S. 1, 12, 83 S.Ct. 1068, 1075, 10 L.Ed.2d 148 (1963), does not warrant rejection of all that has gone on before. See Sperling v. United States, 692 F.2d 223, 225-26 (2d Cir.1982), cert. denied, — U.S. —, 103 S.Ct. 3111, 77 L.Ed.2d 1366 (1983); Alessi v. United States, 653 F.2d 66, 68-69 (2d Cir.1981). My colleagues concede that proof of appellant’s guilt was “nearly overwhelming”, and they point to no change in the law which has transformed conduct that we formerly held to be constitutional into conduct that is now unconstitutional. See Sperling v. United States, supra, 692 F.2d at 226. The judges who voted against en banc review of our prior order of affirmance, 590 F.2d 408, were fully familiar with the Fourth Circuit’s opinion in Henry v. United States, 590 F.2d 544 (4th Cir.1978), which subsequently was affirmed by the Supreme Court, 447 U.S. 264, 100 S.Ct. 2183, 65 L.Ed.2d 115 (1980). The majority opinion does not disclose why, absent a change in the law, the “ends of justice” require reversal on this appeal when they did not require it on the prior appeal.
In short, because my colleagues have failed to demonstrate that the many judges who previously have rejected appellant’s contentions erred in so doing, and have relied solely on a talismanic reference to *750the “ends of justice” in getting around both the provisions of section 2254(d) and the limitations on repetitive habeas corpus applications laid down in Sperling v. United States, supra, and Alessi v. United States, supra, I dissent.